          Case 1:05-cv-02337-TSC-DAR Document 383 Filed 05/01/19 Page 1 of 5




                                                          UNITED	  STATES	  DISTRICT	  COURT	  
                                                          FOR	  THE	  DISTRICT	  OF	  COLUMBIA	  


  JAMES	  H.	  ROANE,	  JR.,	  et	  al.	                                )	  
                                                                              )	  
                            Plaintiffs,	                                     )	  
                                                                              )	  
                                             vs.                       	  	  )	  	  	  Civil	  Action	  No.	  05-­‐2337	  
                                                                         	  )	  
  ERIC	  H.	  HOLDER	  Jr.,	  et	  al.	                           	   )	  
                                                                              )	  
                             Defendants	                                     )	  


                                                          PARTIES’	  JOINT	  STATUS	  REPORT	  


            The	   Parties	   respectfully	   submit	   this	   Joint	   Status	   Report	   pursuant	   to	   the	   Court’s	   Order	   of	  

April	  8,	  2016.	  	  There	  has	  been	  no	  change	  in	  the	  status	  of	  this	  matter	  since	  the	  parties	  filed	  their	  

Joint	  Status	  Report	  on	  February	  1,	  2019	  (Docket	  No.	  381).	  	  The	  parties	  do	  not	  seek	  any	  action	  by	  

the	  Court	  at	  this	  time.	  

Dated:	  May	  1,	  2019	  

For	  the	  Plaintiffs:	           	           	          	        	             For	  the	  Defendants:	  



_______/s/__________	  
Paul	  F.	  Enzinna	  (D.C.	  Bar	  No.	  421819)	                               JESSIE K. LIU                   	  
Ellerman	  Enzinna	  PLLC	                                                           D.C.	  BAR	  #	  472845
1050	  30th	  Street,	  NW	   	                                                    United	  States	  Attorney for	  
Washington,	  DC	  20007	                                                            the	  District	  of	  Columbia
202.753.5553	  
penzinna@ellermanenzinna.com	   	                                                     DANIEL	  F.	  VAN	  HORN	  
                                                                                        D.C.	  BAR	  #	  924092
Counsel	  for	  Plaintiff	  James	  H.	  Roane,	  Jr.	                           Civil	  Chief
        Case 1:05-cv-02337-TSC-DAR Document 383 Filed 05/01/19 Page 2 of 5




                                                                  By:	  _______/s/__________
_______/s/__________	                                            DEREK S. HAMMOND,	  BAR	  #	  1017784	  
BRANDON	  D.	  ALMOND	                                         Assistant	  United	  States	  Attorney	  U.S.	  
(D.C.	  Bar	  No.	  	  982170)	                              Attorney’s	  Office	  
Troutman	  Sanders,	  LLP	                                     555	  4th	  Street,	  N.W.	  
401	  9th	  Street,	  NW,	  Suite	  1000	                   Washington,	  D.C.	  20530	  
Washington,	  DC	  	  20004-­‐2134	  	                       (202) 252-2511
(202) 274-­‐2864                                                  Derek.Hammond@usdoj.gov
Brandon.almond@troutman.com
                                                                  Counsel	  for	  Defendants	  

STEPHEN	  A.	  NORTHUP	  
(D.C.	  Bar.	  No.	  54587)	  
Troutman	  Sanders	  LLP	  
1001	  Haxall	  Point,	  P.O.	  Box	  1122	  
Richmond,	  VA	  	  23218-­‐1122	  
(804) 697-­‐1240
steve.northup@troutmansanders.com



FREDERICK	  GERSON	  
FG	  Law	  
536	  Granite	  Avenue	  
Richmond,	  VA	  23226	  
804.428.1121	  
fred@fgattorney.com	  

Counsel	  for	  Plaintiff	  Richard	  Tipton	  

_______/s/__________	  
DONALD	  P.	  SALZMAN	  (DC	  Bar	  No.	  479775)	  
Skadden	  Arps	  Slate	  Meagher	  &	  Flom	  LLP	  	  
1440	  New	  York	  Avenue,	  NW	   	  
Washington,	  DC	  20005	  
Telephone:	  (202)	  371-­‐7983	   	  
E-­‐mail:	  Salzman@skadden.com	  

Counsel	  for	  Plaintiff	  Corey	  Johnson	  
        Case 1:05-cv-02337-TSC-DAR Document 383 Filed 05/01/19 Page 3 of 5



_______/s/__________	  
JOSHUA	  C.	  TOLL	  
(D.C.	  Bar	  No.	  463073)	  
King	  &	  Spalding	  LLP	  
1700	  Pennsylvania	  Avenue,	  NW	  
Washington,	  DC	  	  20006	  
(202) 737-­‐0500

MARGARET	  O’DONNELL	  
P.O.	  Box	  4815	  
Frankfort,	  KY	  	  40604	  
(502) 320-­‐1837

Counsel	  for	  Intervenor-­‐Plaintiff	  Anthony	  Battle	  

_______/s/__________	  
WILLIAM	  E.	  LAWLER,	  III	  	  
D.C.	  Bar	  No.	  398951
VINSON	  &	  ELKINS	  L.L.P.
2200	  Pennsylvania	  Avenue,	  N.W.
Suite	  500	  West
Washington,	  D.C.	  20037-­‐1701
(202) 639-­‐6500
wlawler@velaw.com
Counsel	  for	  Intervenor-­‐Plaintiff	  Bruce	  Webster

_______/s/__________	  
Matthew	  J.	  Herrington	  
Steptoe	  &	  Johnson,	  LLP	  
1300	  Connecticut	  Avenue	  NW	  
Washington,	  DC	  20036	  
202.429.8164	  
mherrington@steptoe.com	  

Counsel	  for	  Intervenor-­‐Plaintiff	  Orlando	  Hall	  
        Case 1:05-cv-02337-TSC-DAR Document 383 Filed 05/01/19 Page 4 of 5



_______/s/__________	  
GARY	  E.	  PROCTOR	  	  
GARY	  E.	  PROCTOR,	  LLC	  	  
8	  E.	  Mulberry	  Street	  	  
Baltimore,	  MD	  21202	  	  
(410) 444-­‐1500
Fax:	  (866)	  230-­‐4455
Email:	  garyeproctor@gmail.com

ROBERT	  L.	  MCGLASSON	  	  
MCGLASSON	  &	  ASSOCIATES,	  PC	  
1024	  Clairemont	  Avenue	  	  
Decatur,	  GA	  30030	  	  
(404) 314-­‐7664
Fax:	  (404)	  879-­‐0005
Email:	  rlmcglasson@comcast.net

SEAN	  D.	  O'BRIEN	  	  
PUBLIC	  INTEREST	  LITIGATION	  CLINIC	  
6155	  Oak	  	  
Suite	  C	  	  
Kansas	  City,	  MO	  64113	  	  
(816) 363-­‐2795
Fax:	  (816)	  363-­‐2799
Email:	  dplc@dplclinic.com

Counsel	  for	  Intervenor-­‐Plaintiff	  Jeffrey	  Paul	  
         Case 1:05-cv-02337-TSC-DAR Document 383 Filed 05/01/19 Page 5 of 5



                                                          CERTIFICATE	  OF	  SERVICE	  

           I	  certify	  that	  on	  May	  1,	  2019,	  a	  copy	  of	  the	  foregoing	  Parties’	  Joint	  Status	  Report	  was	  filed	  
using	  the	  CM/ECF	  system,	  which	  will	  then	  send	  notification	  of	  such	  filing	  to	  all	  counsel	  of	  record.	  

                                                                                         By:	  _______/s/_________
                                                                                         DEREK S. HAMMOND,	  BAR	  #	  1017784	  
                                                                                         Assistant	  United	  States	  Attorney	  U.S.	  
                                                                                         Attorney’s	  Office	  
                                                                                         555	  4th	  Street,	  N.W.	  
                                                                                         Washington,	  D.C.	  20530	  
                                                                                         (202) 252-2511
                                                                                         Derek.Hammond@usdoj.gov

                                                                                         Counsel	  for	  Defendants	  
